ACCEPTED
                                                                                         14-14-00922-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    9/22/2015 4:57:46 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 14-14-00922-CV

                                                                       FILED IN
                                                                14th COURT OF APPEALS
                         IN THE COURT OF APPEALS                   HOUSTON, TEXAS
                                                                9/22/2015 4:57:46 PM
              FOR THE FOURTEENTH DISTRICT OF                  TEXAS
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk

                                     AT HOUSTON


                             KIMBERLY R. REDO,

                                                                  Appellant,

                                          v.

                             KATHERINE MOORE,

                                                                  Appellee.

          APPELLEE’S THIRD UNOPPOSED MOTION
TO EXTEND TIME TO FILE BRIEF AND FIRST UNOPPOSED MOTION
               TO RESET ORAL ARGUMENT


TO THE HONORABLE COURT OF APPEALS:

      Appellee, Katherine Moore files this motion under Texas Rules of Appellate

Procedure 10.5(b) and 10.5(c) and respectfully requests: (1) a 30-day extension of

time, until October 30, 2015, to file her appellee’s brief, and (2) that oral argument

be postponed for at least 30 days.
                                             I.

      This is an appeal from a Final Judgment signed on September 22, 2014, by

the Honorable Debra Ibarra Mayfield, in the County Court at Law Number 1 of

Harris County, Texas in cause number 1029105. Appellant filed a notice of appeal

on November 13, 2014.          A complete record was filed on March 18, 2015.

Appellant filed her brief on July 1, 2015.

                                           II.

      Appellee’s brief is currently due on September 30, 2015. Poorav Rohatgi,

who is about to complete his first year as a practicing attorney, recently substituted

as Counsel for Appellee on September 3, 2015 and has not had an opportunity to

review the record thoroughly or evaluate applicable arguments and case law

sufficiently.     Further, recently substituted Counsel for Appellee has been

substantially involved in the following matters, among others, throughout the

month of September necessitating the filing of this motion:

      1.        Alta Mesa v. ReOil, et al.; Counsel prepared and filed a Motion for
                Continuance on September 3, 2015.

      2.        Quintanilla v. Regency, et al.; Counsel drafted and served objections
                to a Third-Party Subpoena Duces Tecum on September 4, 2015.
                Counsel also drafted and filed a Non-Party Motion to Quash a Notice
                to Appear on September 15, 2015.

      3.        Roger Christ v. Habitat for Humanity, et al.; Counsel prepared for and
                aided a colleague during the September 14, 2015 deposition of the
                plaintiff.


                                          -2-
      4.     Academy, Ltd. v. Wipro, et al.; Counsel drafted objections to
             substantive interrogatories in anticipation of September 25, 2015
             deadline. Counsel also has been reviewing responsive documents and
             supervising a third-party’s substantial review of tens of thousands of
             documents for production in discovery in anticipation of October 9,
             2015 deadline.

      Counsel also has volunteered as a City of Houston Municipal Prosecutor one

to two days a week for the entire month of September.

      Accordingly, Appellee respectfully requests a 30-day extension, or until

October 30, 2015, in which to file her brief. This is Appellee’s third request for an

extension of time. This motion is not filed for the purpose of delay.

                                         III.

      The Court has set oral argument in this appeal for Tuesday, October 27,

2015 at 1:30 pm. However, for the reasons explained above, more time is needed

to complete the briefing in this case. Appellee’s substituted counsel has been

involved in this case for less than one month and has not yet had an opportunity to

finish reading the record and draft the Appellee’s brief.

      Accordingly, Appellee respectfully requests that the Court postpone oral

argument for at least 30 days. This is Appellee’s first request to reset oral

argument. This motion is not filed for the purpose of delay.




                                         -3-
                                     PRAYER

      For these reasons, appellee Katherine Moore respectfully requests that the

Court grant these requests, extend the time for filing her brief to October 30, 2015,

and postpone oral argument for at least 30 days.


                                       Respectfully submitted,

                                       HAYNES AND BOONE, LLP

                                       /s/ Poorav Rohatgi
                                       Poorav K. Rohatgi
                                       State Bar No. 24093063
                                       1221 McKinney, Suite 2100
                                       Houston, Texas 77010-2007
                                       Telephone: (713) 547-2000
                                       Telecopier: (713) 547-2600
                                       Poorav.Rohatgi@haynesboone.com

                                       ATTORNEY FOR APPELLEE
                                       KATHERINE MOORE




                                        -4-
                    CERTIFICATE OF CONFERENCE

      In accordance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, I certify that I conferred with Mr. William F. Harmeyer, counsel for
Appellant, who stated that he is unopposed to the relief requested.


                                       /s/ Poorav Rohatgi
                                       Poorav K. Rohatgi




                                     -5-
                        CERTIFICATE OF SERVICE

       In accordance with the Texas Rules of Appellate Procedure, I certify that a
true and correct copy of the Appellee’s Third Unopposed Motion to Extend Time to
File Brief and First Request to Reset Oral Argument has been served on the
following counsel of record via e-service on this 22nd day of September, 2015:

Counsel for Kimberly R. Redo:

      William F. Harmeyer
      WILLIAM F. HARMEYER & ASSOCIATES, P.C.
      Suite 475 Arena Tower One
      7322 Southwest Freeway
      Houston, Texas 77074

                                        /s/ Poorav Rohatgi
                                        Poorav K. Rohatgi




15379252_3                            -6-